People v Teron (2016 NY Slip Op 00422)





People v Teron


2016 NY Slip Op 00422


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Sweeny, J.P., Saxe, Richter, Gische, JJ.


15947 15946

[*1] The People of the State of New York, Respondent,
vJay Jay Teron, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George R. Villegas, J. at plea and original sentencing; John S. Moore, J. at resentencing) rendered January 17, 2012, as amended April 12, 2012, convicting defendant of unlicensed operation of a motor vehicle, and sentencing him to time served, unanimously reversed, as a matter of discretion in the interest of justice, the plea vacated, and the matter remanded for further proceedings.
Initially, we need not address the issue of whether defendant's challenge to his plea has been preserved, as we consider this claim pursuant to our interest of justice jurisdiction (CPL 470.15[3][c]).
Defendant was not informed by the court of any of the rights he was waiving by pleading guilty (see Boykin v Alabama , 395 U.S. 238 [1969]). While "the failure to recite the Boykin  rights does not automatically invalidate an otherwise voluntary and intelligent plea . . . the record as a whole [must] affirmatively show [] that the defendant intentionally relinquished those rights" in order for the plea to be validly entered (People v Conceicao,  -NY3d - , 2015 NY Slip Op 08615, *2 [2015]). In this case, since the record is devoid of any indicia that would meet this standard, the plea must be vacated and that matter remanded to the trial court for further proceedings.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2016
CLERK